RESTRICTION REQUIREMENT
This application is being examined under AIA  first-to-file provisions. 
Claim status
Claims 81-104 are pending.  Claims 1-80 are canceled.

Examiner Comment
Examiner Comment Regarding Restriction
In the case of species election, upon allowance of a generic claim, Applicant will be entitled to consideration of re-joinder of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim.  
Additionally, if following election, during examination, it becomes clear that examination would be advanced by canceling all or portions of this restriction requirement to re-join withdrawn claims or to allow amendment to include withdrawn subject matter, then Applicant may request an interview.    

Priority
Priority is claimed to as early as 9/25/2015.

Requirement For Unity Of Invention
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”).  Where a group or species is claimed in a national stage application, the requirement for unity of invention is fulfilled only when there is a technical relationship among the group or species of inventions involving one or more of the same or corresponding "special technical features."  The expression “special technical features” means those features defining contributions which each of the claimed groups or species, considered as a whole, makes over the prior art.
The determination whether a group or species of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the groups or species are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).

Species Restriction
Species election A: types of biological datasets
Claims 82-85 recite distinct species of biological and second datasets.  
Claims 81 and 86-104 are generic to this election.
Please elect one species of the first, "biological dataset," and one species of the "second dataset," consistent with any combination of claims 82-85 for which written description support exists.
Species election B: types of comparing
Claims 89-91 recite distinct species of comparing.  
Claims 81-88 and 92-104 are generic to this election.
Please elect one species of "comparing," consistent with any combination of claims 89-91 for which written description support exists.
Species election C: types of noise-call
Claims 93 and 96-97 recite distinct species of noise-call.  
Claims 81-92, 94-95 and 98-104 are generic to this election.
Please elect one species of "noise-call," consistent with any combination of claims 93 and 96-97 for which written description support exists.

Regarding all species elections
The above species do not relate to single general inventive concepts under PCT Rule 13.1 because, under PCT Rule 13.2 and based on the current record, they do not clearly recite shared special technical features among the claims of each genus.
Upon allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim.  Currently, claims are generic as identified above.

Required response
Arguments that a claim is allowable, that restriction is improper, or that all claims are generic are considered nonresponsive unless accompanied by the required election(s).
In order to be complete, a reply to the requirement(s) herein must include:
(A) election A of one species to be examined as described above, even though the requirement may be traversed (37 CFR 1.143); 
(B) election B of one species to be examined as described above, even though the requirement may be traversed (37 CFR 1.143); and 
(C) election C of one species to be examined as described above, even though the requirement may be traversed (37 CFR 1.143). 

Traversal
Election may be made with or without traverse.  To preserve a right to petition, election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the election requirement, then the election shall be treated as election without traverse.  Traversal must be presented at the time of election in order to be timely.  Failure to timely traverse a requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after election, Applicant must indicate which of the claims are readable on the election.
Should Applicant traverse on the ground that the groups or species are not patentably distinct, Applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the groups or species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 USC 103 of the other group or species.

Rejoinder
Upon allowance of a generic claim, Applicant will be entitled to consideration of re-joinder of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim.  Currently generic claims are as identified above.
In the event of rejoinder of non-elected group or species claims, the requirement for restriction between the elected and the non-elected / rejoined claims will be withdrawn, and the rejoined claims will be fully examined in accordance with 37 CFR 1.104.  To be allowable, rejoined claims must meet all criteria for patentability including the requirements of 35 USC 101, 102, 103 and 112.  Until all claims are found allowable, an otherwise proper restriction requirement may be maintained.  Non-elected claims which are not commensurate in scope with elected, allowable claims will not be rejoined.  See MPEP §821.04.  Additionally, in order to facilitate rejoinder, non-elected claims may be amended during prosecution to include the limitations and other relevant amendments of the elected claims under examination.  Finally, the prohibition against double patenting rejections of 35 USC 121 does not apply if the restriction requirement is withdrawn before a patent issues.  See MPEP § 804.01.

Conclusion
A shortened statutory period for reply to this final action is set to expire TWO MONTHS from the mailing date of this communication.

Inquiries
The history and status of this application are accessible through the USPTO’s Patent Application Information Retrieval (PAIR) system, Private or Public: /www.uspto.gov/portal-home.jsp
PAIR questions may be directed to the Electronic Business Center at (866) 217-9197.  
USPTO Customer Service Representatives and access to automated information are available at (800) 786-9199 (USA/Canada) or (571) 272-1000.
The examiner, G. Steven Vanni, may be contacted at: (571) 272-3855 Tu-F 8-7 (ET).
Regarding communication via electronic mail (email), the filing of a USPTO form SB/0439 ("Authorization for Internet Communications...") can authorize such communication.  Further explanation is provided in "Patent Internet Usage Policy" published by the Office June 1999 (64 Fed. Reg. 33056), and in particular Article 5 of the policy, which is reproduced in MPEP 502.03.II.  Form SB/0439 may be found here: /www.uspto.gov/patent/patents-forms
As warranted during examination and after the above authorization, the examiner's email address may be obtained via telephone.  A copy of all communication will be made of record in the application file.
Papers may be submitted to Technical Center 1600 by facsimile transmission via the Central Fax Center at (571) 273-8300, conforming with notices in the Official Gazette: 1096 OG 30 (11/15/1988), 1156 OG 61 (11/16/1993) and 1157 OG 94 (12/28/1993).  See also 37 CFR 1.6(d).  However, please note that the examiner's interface to the Central Fax Center is less desirable than other forms of communication.  It is suggested that any facsimile transmission be accompanied by a voice telephone call to the examiner.  
If possible, the most efficient forms of communication from the examiner's perspective are (1) telephone call to request an interview and (2) email to provide documents for an interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.
/G STEVEN VANNI/
Primary Examiner, Art Unit 1631